DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement

The IDS filed 1/6/2021 has been considered by the Examiner.

Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record. The closest prior art found by the Examiner are US PG Pub. No. 2013/0289977 to Tanaka et al. (hereinafter Tanaka) and US PG Pub. No. 2014/0245452 to Hurwitz et al. (hereinafter Hurwitz). Both Tanaka and Hurwitz are directed to identifying words or phrases that could impact the privacy of the user. However, both Tanaka and Hurwitz fail to provide the details present in the independent claims that are directed to the analysis of the identified words in terms of their context in the communication and providing statistical results of the analysis in each of the contexts/granularity.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573.  The examiner can normally be reached on M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S POWERS/Primary Examiner, Art Unit 2419